Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-20 are allowable.
The prior art is silent with respect to:
Claim 1. A sequencer configured to perform a data erase operation on a memory block including the memory string, wherein the sequencer has a first mode for erasing the first and second memory cells at the same time in the data erase operation and a second mode for erasing just one of first and second memory cells in the data erase operation, and in the first mode: a first voltage is applied to the bit line and the source line, a second voltage lower than the first voltage is applied to the first select gate line, a third voltage is applied to the second select gate line, a fourth voltage is applied to the third select gate line, a fifth voltage lower than the first voltage is applied to the fourth select gate line, and a sixth voltage lower than the first, second, third, fourth and fifth voltages is applied to each of the first and second word lines, in combination with other limitations. 
Claim 14. A sequencer configured to perform a first mode data erase operation for erasing an entire memory block including the memory string and a second mode data erase operation to erase one of the first or second sub-blocks in a memory block, wherein the sequencer has a first mode for erasing the first and second memory cells at the same time in the data erase operation and a second mode for erasing just one of first and second memory cells in the data erase operation, and in the first mode: a first voltage is applied to a bit line connected to a memory string in a memory block and a source line connected to the memory string, a second voltage lower than the first voltage is applied to a first select gate line connected to a gate of the first select transistor in the memory string, a third voltage is applied to a second select gate line connected to a gate of the second select transistor in the memory string, a fourth voltage is applied to a third select gate line connected to a gate of third select transistor in the memory string, a fifth voltage lower than the first voltage is applied to a fourth select gate line connected to a gate of the fourth select transistor in the memory string, and a sixth voltage lower than the first, second, third, fourth and fifth voltages is applied to word lines connected to gates of memory cell transistors in the first portion of the memory string and word lines connected to gates of memory cell transistors in the second portion of the memory string, in combination with other limitations.
Claim 18. Wherein in a first mode of a data erase operation to erase both the first and second memory cells, the bit line and the source line receive a first voltage higher than a power supply voltage; the first select gate line receives a second voltage higher than the power supply voltage and lower than the first voltage; the second select gate line receives a third voltage equal to the first voltage; the third select gate line receives a fourth voltage equal to the first voltage; the fourth select gate line receives a fifth voltage lower than the first voltage; and the first and second word lines receive a sixth voltage lower than the first, second, third, fourth and fifth voltages, in combination with other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/Primary Examiner, Art Unit 2827